DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	The instant application is a 371 National Stage Entry of PCT/US2018/055576, filed October 12, 2018, which claims benefit of priority to U.S. Provisional Appl. No. 62/573,562, filed October 17, 2017. 

Information Disclosure Statement
4.	The information disclosure statement dated April 15, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 forms are attached.

Election/Restrictions




Applicant’s election without traverse of Group I (claims 1 and 153-158, drawn to a compound of formula AA and composition thereof) in the reply filed on July 28, 2021 is acknowledged.  Further, Applicant’s election without traverse of the species of compound 101 in the same reply is also acknowledged.  All of claims 1 and 153-158 within the elected group read on the elected species. 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the claimed methods based on the elected species above, wherein: no prior art was found on the elected species.  Accordingly, the scope of the search and examination was expanded to include the additional species described in the rejection herein.  Since prior art was discovered, the scope of the search and consideration has not been expanded further.

Status of Claims
Currently, claims 1 and 153-168 are pending in the instant application. Claims 159-168 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species.
 Claims 1 and 153-158 read on the elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment.  

Claim Objections
Claim 157 is objected to for depending on a rejected base claim but appears allowable if rewrittein in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 153, 154 and 158 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/39077 (“the ‘077 publication”).
The ‘077 publication teaches compounds of the formula
    PNG
    media_image1.png
    86
    197
    media_image1.png
    Greyscale
as thyroid receptor ligands.  The reference teaches several anticipatory compounds, for example, compounds 88 and 89, which have the following structures:
    PNG
    media_image2.png
    335
    315
    media_image2.png
    Greyscale

The prior art compounds read on the claimed formula AA where A is phenyl or naphthyl, one of m and n is 1 and the other is 0, R1 or R2 is NH2 or dimethylamino; R4=R5=H; X is CR6 where each R6 is Br, Y is O, and Z is phenyl which is meta-substituted with isopropyl and para-substituted with OH.  Pharmaceutical compositions of the reference compounds are also disclosed throughout, for example at claim 27.  Since the prior art teaches all required limitations of the instantly claimed invention, the claims are anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 153-156 and 158 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-80 of copending US Application 17/252,613.  Note that the rejection is provisional in nature since the conflicting claims have not, in fact, been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed products are anticipated by those of the patented claims.  In particular, the conflicting claims recite a compound of Formula AA 
    PNG
    media_image3.png
    176
    335
    media_image3.png
    Greyscale
which overlaps with, and in many variable definitions (such as the A and B rings) is significantly more narrow than, the instantly claimed formula.  Further, exemplified and specifically claimed compounds in the ‘613 application anticipate the genus of the instant claims.  For example, compounds 140 and 142: 
    PNG
    media_image4.png
    258
    280
    media_image4.png
    Greyscale
.  Pharmaceutical compositions are claimed in conflicting claim 47.
Since the conflicting claims overlap with the scope of the instant claims, the claims recite all the required features of the instant claims, with examples supporting the claimed genus which anticipate the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699